Exhibit 99.1 PeopleCube Holding BV d/b/a PeopleCube Consolidated Financial Statements Years Ended December 31, 2011 and 2010 PeopleCube Holding BV d/b/a PeopleCube CONSOLIDATED FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 C O N T E N T S Page Independent Auditor’s Report 1 Consolidated Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) and Comprehensive Loss 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-20 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Stockholders PeopleCube Holding BV d/b/a PeopleCube Framingham, Massachusetts We have audited the accompanying consolidated balance sheets of PeopleCube Holding BV d/b/a PeopleCube (the “Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and comprehensive loss and cash flows for the years then ended. The consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of PeopleCube Holding BV d/b/a PeopleCube as of December31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and used $815,185 of cash in operations during the year ended December 31, 2011. This raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. McGladrey, LLP September 12, 2012 Boston, Massachusetts 1 PeopleCube Holding BV d/b/a PeopleCube ConsolidatedBalance Sheets December 31, 2011 and 2010 December, 31 Assets Current assets: Cash and cash equivalents $ $ Restricted Cash - Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable Accrued expenses Capitalleases Related parties notes payable - Notes payable Deferred revenue Total current liabilities Long-term liabilities: Capital leases, net of current portion Notes payable,net of current portion Deferred revenue, net of current portion Deferred tax liability - Total long-term liabilities Stockholders' equity: Common stock, $.014 par value; 9,000,000 shares authorized; 2,472,550 shares issued, and outstanding at both December 31, 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity(deficit) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 PeopleCube Holding BV d/b/a PeopleCube Consolidated Statements of Operations Years Ended December 31, 2011 and 2010 Twelve Months December 31, 2011 Twelve Months December 31, 2010 Revenues $ $ Cost of sales 1,662, 369 Gross Margin Operating Expenses Sales and marketing Research and development General and administrative Total operating expenses Loss from Operations ) ) Other expenses Other expense, net Interest expense 59,991 Net Loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 PeopleCube Holding BV d/b/a PeopleCube Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Loss Years Ended December 31, 2011 and 2010 Common Stock Number of shares $.014 Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income/(Loss) AccumulatedDeficit Total Equity Comprehensive Loss BALANCE AT DECEMBER 31, 2009 $ ) $ Stock compensation - Cumulative translation adjustment - Net loss - ) ) Comprehensive loss ) BALANCE AT DECEMBER 31, 2010 $ ) $ Stock compensation - Cumulative translation adjustment - Net loss - ) ) ) Comprehensive loss ) BALANCE AT DECEMBER 31, 2011 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 PeopleCube Holding BV d/b/a PeopleCube Consolidated Statements of Cash Flows Years ended December 31, 2011 and 2010 Twelve Months December 31, 2011 Twelve Months December 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: (Increase) decrease in assets: Accounts receivable ) Prepaid expenses and other current assets ) Deferred tax asset ) - Increase (decrease) in liabilities: Accounts payable Accrued expenses ) Deferred revenue Net cash provided by /(used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) - Net cash (used in)/provided by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on capital leases ) ) Proceeds from on Term loan - Repayments on term loan ) ) Proceeds from related parties notes payable - Increase in restricted cash ) - Repayments on acquisition note payable ) - Net cash provided by/(used in) financing activities ) Effect of exchange rates on cash Net decrease in cash and equivalents ) ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for interest Acquisition, net of cash acquired : - Accounts receivable - Prepaid expenses and other assets - Intangible assets - Goodwill - Accounts payable and accrued expenses ) - Deferred tax liability ) - Deferred revenue ) - Issuance of acquisition note payable ) - Supplemental disclosure of noncash investing and financing information: Purchase ofproperty and equipment under capitallease obligations The accompanying notes are an integral part of these consolidated financial statements. 5 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 1. NATURE OF BUSINESS PeopleCube Holding BV was incorporated under the laws of the Netherlands on July 17, 2007. In July 2007, PeopleCube Holding BV acquired Meeting Maker Holding BV (d/b/a PeopleCube) and its subsidiaries Meeting Maker United States, Inc., incorporated under the laws of the state of Delaware on February 15, 2000, and Meeting Maker Limited, incorporated under the laws of the United Kingdom on September 15, 2005. PeopleCube Holding BV, Meeting Maker Holding BV, Meeting Maker Limited and Meeting Maker Limited’s wholly owned subsidiary BusinessSolve Ltd., and Meeting Maker United States, Inc. (collectively, the Company) develop, market and sell software products and services. The Company is a leading provider of workplace, resource and energy management technology. The Company provides scheduling software to optimize space, resources and energy for a sustainable and cost effective workspace. The Company has suffered recurring net losses in 2011 and 2010, and has an accumulated deficit of $14,047,832 at December 31, 2011. Additionally, the Company used net cash in operating activities of $815,185 during the year ended December 31, 2011. As of December 31, 2011 the Company has a working capital deficit of $4,880,897 and the Company’s existing cash and cash equivalents are insufficient to fund our operations for the next twelve months. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s current operations are dependent on generating cash flow from operations and the continued support of its existing investors and lenders. Should the current investors and lenders curtail or eliminate financial support, the Company would need to seek outside sources of capital to continue operations.As discussed in Note 11, in July 2012, the Company sold all issued and outstanding shares of Company’s operating subsidiary Meeting Maker United States Inc. in exchange for a combination of cash and shares of the acquirer. However, there can also be no assurances that PeopleCube Holding, BV will meet its planned operations or that it would be successful in obtaining additional equity or debt financing on terms favorable to the Company, if at all 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statements reflect the application of certain significant accounting policies, as described in this note and elsewhere in the accompanying consolidated financial statements and notes. Basis of Presentation The financial statements have been prepared in accordance with accounting standards set by the Financial Accounting Standards Board ("FASB").The FASB sets generally accepted accounting principles ("GAAP") to ensure financial condition, results of operations, and cash flows are consistently reported.References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification ("ASC"). 6 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIEScontinued Principles of Consolidation The accompanying consolidated financial statements include the results of operations of PeopleCube Holding BV and its wholly owned subsidiaries, Meeting Maker Holding BV, Meeting Maker Limited and Meeting Maker Limited’s wholly owned subsidiary BusinessSolve Ltd., which was acquired in February, 2011 (Note 3), and Meeting Maker United States, Inc. All significant intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP in the United States requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates included in the financial statements pertain to revenue recognition, the allowance for doubtful accounts receivable, the valuation of long term assets including goodwill, intangibles and deferred tax assets. Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash and cash equivalents, accounts receivable, accounts payable and notes payable. The carrying value of these instruments approximates their fair value, principally because of the short term maturity of these items. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of 90 days or less to be cash equivalents. Accounts Receivable Accounts receivable are stated at the amount management expects to collect from outstanding balances. An allowance for doubtful accounts is provided for those accounts receivable considered to be uncollectible, based upon historical experience and management’s evaluation of the outstanding accounts receivable at the end of the year.Uncollectible amounts are written off against the allowance after all collection efforts have been exhausted. At December31, 2011 and 2010, the allowance for doubtful accounts was $236,127 and $110,548, respectively. 7 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Property and Equipment Property and equipment are stated at cost. Assets acquired and improvements thereon are capitalized; ordinary repairs and maintenance are charged to expense as incurred. Depreciation is provided on a straight-line basis over the estimated useful lives of the assets as follows: Asset Classification Useful Life Computer equipment 3-5 years Furniture and fixtures 7-10 years Leasehold improvements of lease period or improvement Shorter of estimated useful life Intangible Assets The Company’s intangible assets consist of a trademarks, a tradename, technology licenses, customer lists, and a non-compete agreement, all of which were acquired through the 2007 acquisition of Meeting Maker Holding BV and the 2011 acquisition of BusinessSolve, Ltd (see Note 3). Separable intangible assets that are deemed to have a finite life are amortized over their useful lives.Amortization is provided on a straight-line basis over the estimated useful lives of the assets as follows: Asset Classification Useful Life Trademark and Tradename 8 years Technology 10 years Customer lists 5 years Non-compete agreements 2 years Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC 360, Property, Plant and Equipment. This statement requires that long-lived assets and certain identifiable intangible assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to be generated by the asset. As of December 31, 2011 and 2010, the Company has not identified any impairment of its long-lived assets. Goodwill Goodwill is evaluated for impairment at least annually, or more frequently, if events or changes in circumstances indicate that an asset might be impaired. Evaluation is performed using a two-step process.The first step compares the book value of the Company’s reporting unit to its estimated fair value.The second step of the goodwill impairment test, which is only required when the net book value of the reporting unit exceeds the fair value, compares the implied fair value of goodwill to its book value to determine if an impairment is required. 8 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIEScontinued Goodwill…continued Determining the fair value of a reporting unit is a judgment involving significant estimates and assumptions.These estimates and assumptions include revenue growth rates and operating margins used to calculate projected future cash flows, risk-adjusted discount rates, and future economic and market conditions.The Company bases its fair value estimates on assumptions that management believes to be reasonable, however actual future results may differ from these estimates. There was no impairment of goodwill for the years ended December 31, 2011 and 2010, respectively. Revenue Recognition The Company generates revenue from the sale of perpetual software licenses, maintenance and support services, professional services and software subscription services. In general the Company recognizes revenue when all of the following criteria have been met; (a) persuasive evidence of an arrangement with the customer exists; (b) delivery has occurred or services have been rendered ; (c) the fees for the arrangement are fixed or determinable; and (d) collectability is reasonable assured. Sales of perpetual software licenses are accounted for in accordance with ASC 985-605, Revenue Recognition – Software. Revenue from arrangements where multiple products or services are bundled together under one contract is allocated using the residual method, whereby revenue is attributed first to the undelivered elements (i.e. maintenance and support, and professional services) based on vendor-specific objective evidence (VSOE) of the fair value of the undelivered elements. The remainder of the total contract value is then attributed to the software license. VSOE is based upon the price charged when an element is sold separately. If VSOE does not exist for any of the undelivered elements, the entire arrangement fee is recognized upon delivery of all elements or over the period of the longest service commitment of the arrangement. Revenue for professional services, including consulting, implementation of perpetual licenses and training, are typically recognized upon performance of the services. Revenue from maintenance and support agreements is recognized ratably over the period of the agreement, which is typically 1 to 3 years. The Company also licenses its software pursuant to hosted software subscription agreements. Pursuant to these agreements, the customer does not have the contractual right to take possession of the software. Accordingly, these arrangements are accounted for as subscriptions with the fee recognized as revenue ratably over the subscription period. Implementation fees associated with subscription agreements are deferred and recognized over the longer of the contractual term or the estimated period that the customer will use the software. 9 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIEScontinued Research and Development and Software Development Costs Costs incurred in research and development are expensed as incurred. ASC 985-20, Software - Costs of Software to be Sold, Leased, or Marketed, requires capitalization of certain computer software development costs incurred after technological feasibility is established and ceases when the product is available for general release. The establishment of technological feasibility and the ongoing assessment of recoverability of capitalized software development costs require considerable judgment by management concerning certain external factors including, but not limited to, technological feasibility, anticipated future gross revenue, estimated economic life, and changes in software and hardware technologies. There is generally a limited passage of time between achievement of technological feasibility and the availability of the Company’s product for general release. Because no significant costs have been incurred during this time, the Company has not capitalized any software development costs to date. Income Taxes The Company accounts for income taxes in accordance with ASC Topic 740, Income Taxes. ASC740 requires the use of the asset and liability method of accounting for income taxes. The current or deferred tax consequences of a transaction are measured by applying the provisions of enacted tax laws to determine the amount of taxes payable currently or in future years. Deferred tax assets and liabilities are determined based on the difference between the financial statements and tax basis of assets and liabilities and expected future tax consequences of events that have been included in the financial statements or tax returns using enacted tax rates in effect for the year in which the differences are expected to reverse. Under this method, a valuation allowance is used to offset deferred taxes if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets may not be realized. Management annually evaluates the recoverability of deferred taxes and the adequacy of the valuation allowance. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation.ASC 718 requires all share-based payments to employees, including grants of employee stock options and modifications to existing stock options and restricted share plans, to be recognized in the statement of operations based on their fair values. Under the fair-value method, stock-based compensation associated with stock awards is determined based on the estimated fair value of the award itself, measured using either current market data or an established option-pricing model.The Company utilizes the Black-Scholes option pricing model to determine the fair value of options granted and has elected the accrual method for recognizing compensation costs. 10 PeopleCube Holding BV d/b/a PeopleCube Notes to Consolidated Financial Statements Years Ended December 31, 2011 and 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIEScontinued The determination of the fair value of stock-based payment awards utilizing the Black-Scholes model is affected by the stock price and a number of assumptions, including expected volatility, expected life, risk-free interest rate and expected dividends. The Company does not have a history of market prices of the common stock as it is not a public company, and as such volatility is estimated using historical volatilities of similar public entities.The expected life of the awards is estimated based on the simplified method.The risk-free interest rate assumption is based on observed interest rates appropriate for the terms of our awards.The dividend yield assumption is based on history and expectation of paying no dividends.Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Forfeitures represent only the unvested portion of a surrendered option and the Company estimates forfeitures based on historical experience. Stock-Based Compensationcontinued The fair value of stock options issued to employees was measured with the following weighted average assumptions for the years ended December 31: Risk-free interest rate % % Expected dividend yield 0
